Order affirmed, with ten dollars costs and disbursements. Hill, P. J., Rhodes, Crapser and Heffeman, JJ., concur. McNamee, J. I dissent and vote to reverse the order on the ground that there appears from the proceedings already had that there probably is no adequate proof of liability and in the action already started, the defendant has defaulted in appearance, and this is a fair indication that he is financially irresponsible. In such circumstances it seems to me an unwise use of discretion to bring an action in behalf of this child without at least a reasonable if not a strong probability of substantial recovery and collection.